Citation Nr: 0510961	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision that granted service connection 
and assigned an initial 30 percent evaluation for PTSD, 
effective December 10, 2001.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in February 2003.  
The RO issued a statement of the case (SOC) in September 
2003, and the veteran filed a substantive appeal in November 
2003.  In February 2004 and in May 2004, the RO issued 
supplemental SOCs (SSOCs), reflecting the continued denial of 
an initial disability rating in excess of 30 percent for 
PTSD.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized the issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

This appeal to the Board also arises from a September 2003 
decision that denied the veteran's claim of entitlement to a 
TDIU.  The veteran filed a NOD in November 2003, and the RO 
issued a SOC in February 2004.  In May 2004, the RO issued a 
SSOC, reflecting the continued denial of entitlement to a 
TDIU.  The veteran filed a substantive appeal in June 2004.  
In March 2005, the veteran's representative submitted 
additional evidence directly to the Board, which is 
duplicative of evidence already of record.

The Board's decision on the claim for an initial disability 
rating in excess of 30 percent for PTSD is set forth below.  
The claim for a TDIU is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial rating for PTSD has 
been accomplished.

2.  Since the December 10, 2001 effective date of the grant 
of service connection, the veteran's PTSD has been 
manifested, primarily, by depression, anxiety, sleep 
disturbance (to include nightmares), intrusive thoughts, 
disturbances of motivation and mood, and difficulties with 
socializing and interpersonal relationships; these symptoms 
reflect no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met at any time since the December 10, 
2001 effective date of the grant of service connection.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R.  §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for an initial disability 
rating in excess of 30 percent for PTSD has been 
accomplished.

Through the September 2003 SOC, the February 2004 and May 
2004 SSOCs, and  the December 2001 letter, the veteran and 
his representative have been notified of the laws and 
regulations governing the claims, the evidence that has been 
considered in connection with this appeal, and the bases for 
the denial of the claim.  The RO notified the veteran of the 
applicable rating criteria, and of the need for evidence of 
current medical treatment (of a worsening of his service-
connected disability).  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's December 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the September 2003 SOC 
explaining what was needed to substantiate the claim 
approximately seven months after receipt of the veteran's NOD 
with respect to the assigned rating, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO initially notified the veteran of the VCAA duties to 
notify and assist in its letter of December 2001; the veteran 
has not informed the RO of the existence of any evidence that 
had not already been obtained either in response to that 
letter, or at any other point during the pendency of this 
appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim currently under 
consideration.  As indicated below, the RO has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal for an 
initial disability rating in excess of 30 percent for PTSD.

II.  Factual Background

VA outpatient treatment records, dated in March 2001, show 
complaints of sleep disturbance and combat-related 
nightmares, as well as isolation from people, feelings of 
depression and lack of energy, and passive suicidal thoughts.  
Examination revealed the veteran as tidily dressed, speech 
normal in rate and fluency, and his mood as anxious and 
depressed.  The veteran was able to perform serial 7's within 
twenty seconds with 100 percent accuracy, although he 
reported impaired memory and concentration.  A global 
assessment of functioning (GAF) score of 45 was assigned.

In June 2001, the veteran reported a diminished interest in 
activities, and a feeling of being cut off from other people, 
with marked detachment.  Reportedly, he felt close to only 
one or two people, and felt a mild reduction in emotional 
experience, along with a moderate sense of a foreshortened 
future.  He also reported experiencing daily symptoms of 
increased arousal, and was hypervigilant to a moderate 
degree.

Service connection has been established for PTSD, effective 
December 10, 2001.

The veteran underwent a VA contract examination in July 2002.  
He reported sleep disturbance with interrupted sleep and 
nightmares almost nightly, as well as intrusive thoughts.  
The veteran reported being anxious, bothered by worry, and 
feeling depressed.  He was easily startled, and felt 
uncomfortable in crowds.  The veteran denied problems with 
his temper, and avoided television about fire fighting, 
September 11th, and combat movies.  He tended to stay by 
himself.  The veteran expressed worry about his health, his 
family, and his finances, and reported that his concentration 
was poor.  He denied suicide attempts, and denied panic 
attacks.  The veteran reported receiving VA outpatient 
treatment from one to three times a week, for the past 
sixteen months.  He last worked in a hospital for nearly 
thirteen years, but quit working in February 2001 because 
work became too stressful.  Reportedly, the veteran lived 
with his wife, and did some chores around the house; he had 
no friends, and no longer went to church, and no longer 
worked on small engines.  The examiner noted that the veteran 
had limited social relationships and not a lot of 
recreational or leisure pursuits.

On examination, the veteran was alert and cooperative, and 
neatly dressed; he answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas, and no bizarre motor movements or tics.  The veteran's 
mood was a bit tense, but friendly; his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  Both remote and recent 
memory was good, and insight and judgment appeared adequate.  
The examiner noted that, in the past month, the veteran re-
experienced traumatic events in distressing ways, such as 
nightmares and intrusive thoughts; the veteran was anxious, 
hypervigilant, and easily startled, and had sleep 
disturbance.  The examiner noted that these problems 
interfered with social interactions and employment, and 
produced distress.  The examiner assigned a GAF score of 55, 
noting that the veteran had moderate impairment of social 
interactions.

In August 2002, the RO assigned an initial 30 percent 
disability evaluation for PTSD.

VA outpatient treatment records, dated in February 2003, 
reflect that the veteran reported he could get along with 
people on the job, if he did not have to work with them.  He 
indicated that, when around people, he was quick to anger and 
would "snap."  The veteran reported being somewhat 
depressed, and nervous at times.  He admitted to thoughts of 
suicide, but denied plan or intent.  He continued to hear 
mumbling voices.

VA outpatient treatment records, dated in April 2003, show 
the veteran's mood as depressed.  The veteran also reported 
having occasional flashbacks, and hearing voices 
occasionally, and feeling paranoid.

In an April 2003 decision, the Social Security Administration 
found the veteran disabled as of September 8, 2001, based 
upon the following medically determinable severe impairments: 
chronic PTSD, anxiety and depression, glaucoma, and low back 
pain.

The veteran underwent a VA contract examination in May 2003.  
He then reported increased flashbacks, poor sleep, and poor 
concentration.  The veteran also reported having panic 
attacks, and becoming paranoid, irritated, and excited.  He 
also reported having a sleep disturbance, with difficulty 
falling asleep and interrupted sleep, as well as nightmares, 
flashbacks, and intrusive thoughts.  The veteran reported 
"illusions," described as seeing shadows, that frightened 
him.  He reported being anxious, easily startled, 
hypervigilant, and uncomfortable in crowds, as well as being 
short-tempered and depressed.  He denied any suicide 
attempts, and continued in group therapy.

On examination, the veteran was alert, cooperative, and 
neatly dressed.  There were no loose associations or flight 
of ideas.  There were no bizarre motor movements or tics.  
His mood was calm and polite; his affect was appropriate.  He 
reported nightmares, flashbacks, and intrusive thoughts; he 
had no current homicidal or suicidal ideation.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times three; his 
memory, both remote and recent, appeared to be good.  Insight 
and judgment appeared to be adequate, as did intellectual 
capacity.  The examiner assigned a GAF score of 50, noting 
that the veteran had no friends and difficulty and 
establishing and maintaining relationships.  The examiner 
opined that treatment resulted in some improvement, as 
evidenced by the GAF scores, since the veteran's initial 
evaluation in March 2001.  The examiner also opined that the 
veteran's condition was somewhat more severe than when last 
examined, in that the veteran seemed to be more socially 
impaired.
  
VA progress notes, dated in April 2004, show treatment for 
PTSD and major depression.  The veteran was taking medication 
consistently and doing better; he denied feeling depressed or 
anxious, denied hallucinations, flashbacks, or paranoia.  He 
no longer heard doorbells or mumbling voices.  He still could 
not fall asleep until after 3 a.m., and had nightmares.  A 
GAF score of 60 was assigned.
 
III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction when the appeal involves the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating"(i.e., assignment of 
different evaluations for distinct periods of time based on 
the facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  

As indicated above, the RO has assigned an initial 30 percent 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  However, the actual criteria for 
rating psychiatric disabilities other than eating disorders 
is contained in a General Rating Formula.  

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Initially, the Board notes that, in addition to PTSD, the 
veteran has been diagnosed with anxiety and depression (April 
2003) and major depression (May 2003).  However, no physician 
has explicitly indicated that it is possible to separate the 
symptoms and effects of the service-connected PTSD from any 
other current, nonservice-connected psychiatric disability.  
Hence, the Board has given the veteran the benefit of the 
doubt and attributed all psychiatric signs and symptoms to 
the veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102 (2004).    

That notwithstanding, considering the medical evidence of 
record in light of the above-referenced criteria, the Board 
finds that no higher rating for the veteran's psychiatric 
disability is warranted at any time since the December 10, 
2001 effective date of the grant of service connection.  

The medical evidence of record documents that the veteran's 
PTSD has been manifested, primarily, by frequent depression, 
anxiety, sleep disturbance (to include nightmares), and 
intrusive thoughts; he also has recently complained of poor 
concentration.  While these symptoms seem to occur on a daily 
basis, they are, nonetheless, reflective of overall moderate 
social impairment with intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation.  Such level of impairment-as most clearly 
reflected by the April 2004 VA clinical records-is 
consistent with the assigned 30 percent disability rating.  

The Board finds that, at no time since the effective date of 
the grant of service connection has the criteria for the next 
higher, 50 percent, evaluation been met.  While the Board 
notes that the overall record establishes disturbances of 
both motivation and mood, and difficulty particularly with 
social relationships, these factors, alone, do not provide a 
sufficient basis for assignment of the 50 percent rating.  
Significantly, the veteran had not been found to have any 
flattened affect, circumstantial or stereotyped speech, 
frequent panic attacks, difficulty in understanding complex 
commands, impaired memory, impaired judgment, or impaired 
abstract thinking-all symptoms warranting the assignment of 
a 50 percent rating.  

The Board also finds that none of the GAF scores assigned 
since the December 10, 2001 effective date of the grant of 
service connection-55 in July 2002, 50 in May 2003, and 60 
in April 2004-presents a basis for assignment of any higher 
rating.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), the GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  There 
is no question that the GAF score and the interpretations of 
the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).   

According to the DSM-IV, a GAF between 51-60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF between 
41-50 reflects more serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
function (e.g., no friends, unable to keep a job).  

Clearly, the GAFs of 55 and 60 are consistent with the 
assignment of a 50 percent disability rating assigned during 
the period in question. 

While the GAF score of 50 reflects greater impairment, this 
assignment of this score appears to have been based on the 
extent of purely social impairment (as indicated in the 
report), and certainly not based on the presence of symptoms 
such as suicidal ideation, obsessional rituals, or frequent 
shoplifting.  While social impairment, alone, may warrant the 
assignment of a particular GAF, as indicated above, the 
assignment of a particular rating under the rating schedule 
is based on occupational and social impairment.  Moreover, as 
indicated above, other than disturbances of motivation and 
mood, the symptoms shown do not support the assignment of 
more than a 30 percent disability rating.  Rather, the 
disability picture shown since the December 10, 2001 
effective date of the grant of service connection is 
indicative of moderate social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, consistent with the 
assignment of a 30 percent disability rating.  As the rating 
criteria for the next higher, 50 percent, rating have not 
been met, it logically follows that the criteria for an 
either higher rating of 70 or 100 percent likewise have not 
been met.  

For all the foregoing reasons, the Board must conclude that 
there is no basis for "staged rating," pursuant to 
Fenderson, and the claim for a higher initial disability 
rating on appeal must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim for a 
higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.



REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a TDIU has not been accomplished.  

Initially, the Board finds that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the issue remaining on appeal-for a TDIU-to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the Department to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).   

The Board also finds that further medical evaluation of the 
veteran is needed.  

The veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected PTSD.  As the record does not currently include a 
specific medical opinion addressing unemployability, the 
Board finds that obtaining one, on remand, would be helpful 
in resolving the question of the veteran's entitlement to a 
TDIU.  See Friscia v. Brown, 7 Vet. App. 294 (1994), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that 
where the VA has merely offered its own opinion regarding 
whether a veteran is unemployable as a result of a service-
connected disability, VA has the duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the veteran's service-connected 
disability(ies) has on his (or her) ability to work.  This is 
particularly so in view of evidence showing that the veteran 
has a number of nonservice-connected disabilities as well, to 
include glaucoma, diabetes, and low back problems.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination to obtain a medical opinion needed 
to properly evaluate the claim for a TDIU.  The veteran is 
hereby advised that failure to report to the scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal for a TDIU.  Adjudication 
of the claim on appeal for a TDIU should include 
consideration of whether the veteran is entitled to a TDIU on 
an extra-schedular basis, pursuant to the provisions of 
38 C.F.R. § 4.16(b) (2004) (prescribing procedures for 
assignment of an extra-schedular rating).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
TDIU.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may adjudicate 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination of his 
service-connected PTSD.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

Based upon examination of the veteran, 
and review of the record, the examiner 
should render an opinion as to whether, 
notwithstanding the impairment due to the 
veteran's various nonservice-connected 
disabilities,  it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the veteran is 
unable to obtain or retain substantially 
gainful employment as a result of his 
service-connected PTSD.  If so, the 
examiner should provide the approximate 
date that the veteran was rendered unable 
to work due to service-connected 
disability. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal for a TDIU in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include discussion of whether the 
criteria for invoking the procedures of 
38 C.F.R. § 4.16(b), for assignment of a 
TDIU on an extra-schedular basis, are 
met.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered (to include 
38 C.F.R. § 4.16(b)), as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


